DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Mad ein an Amendment, filed 15 November 2021, with respect to the rejection(s) of claim(s) 1 - 20 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakata et al. (US PGPUB 2013/0030257 – previously cited) in view of Song et al. (US PGPUB 2013/0060149).  The new rejection was necessitated by amendment
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 15 November 2021, with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive in light of the amendments.  The rejections of claims 2 – 4, 6 – 8, 12 – 14, and 16 – 18 under 35 USC 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US PGPUB 2013/0030257 – previously cited) in view of Song et al. (US PGPUB 2013/0060149).
Regarding claims 1 and 11, Nakata discloses an obstructive sleep apnea treatment system and method: comprising: a patch (e.g. 1906) adapted to be externally coupled on a dermis of a user, the patch comprising a flexible substrate and an adhesive on a first side adapted to adhere to the dermis of the user (e.g. paragraph 187), an electronic package directly coupled to the substrate, the electronic package comprising a processor, and electrodes directly coupled to the substrate and the electronic package (e.g. paragraph 148); the processor, in response to detecting an occurrence of obstructive sleep apnea, adapted to activate the patch, the activating comprising generating an electrical stimuli to one or more nerves of the user via the 
Song teaches it is known to use a patch (e.g. Figs 2 and 3) having sensors and electrodes to deliver therapy (e.g. 13 in Fig. 2 and 204a,b in Fig. 3) integrated on the same patch (e.g. paragraphs 34 and 87 - 90; Song teaches that obstructive apnea is detected using sensors at the upper airways.  Song further teaches that electrical stimulation of the upper airways may be initiated or adjusted upon detecting sleep apnea.  Song teaches in Figure 3 an adhesive patch substrate having electrodes 204a,b and sensor modules 212 on the same patch.  While paragraphs 41 and 42 describe the electrodes as being used to sense signals, Figure 2 indicates that the electrodes could be used to sense or deliver therapy.  Therefore it is understood that both the sensors and the therapy electrodes are integrated on the same patch).
It would have been obvious to one having ordinary skill in the art to modify the electrodes and sensors as taught by Nakata with electrodes and sensors on the same patch as taught by Song, since such a modification would provide the predictable results of minimizing hardware needed to be worn by the user.
Regarding claims 2, 3, 12, and 13, Nakata discloses stimulating one or more branches of the hypoglossal nerve and causing a tongue to move (e.g. paragraph 20).
Regarding claims 4 and 14, Nakata discloses the patch is affixed on either side of the neck (e.g. Fig. 14C and paragraph 187).
Regarding claims 5, 6, 15, and 16, Nakata discloses sensing at least airflow using sensors on the patch (e.g. paragraph 20).
Regarding claims 7 and 17, Nakata discloses that the sensors are located in a remote monitoring device that is separate from the patch and communicates wirelessly with the patch (e.g. paragraph 12).
claims 9 and 19¸ Nakata discloses initiating measurements at “set time intervals” (e.g. paragraph 94). This reads on the sleep schedules limitation of claims 9 and 19.  In the alternative, please see the rejection under 35 USC 103 below.
Regarding claims 10 and 20, Nakata discloses an accelerometer to detect body motion (e.g. paragraph 20). This would necessarily provide information on the posture of the user.  In the alternative, please see the rejection under 35 USC 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 – 10 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. 
claims 8 and 18, Nakata discloses the claimed invention except for the electrical stimuli comprising square waves having an amplitude between 10 and 100 volts, pulse widths between 100 and 500 microseconds, and a pulse repetition rate of between 2 and 60 pulses per second.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Nakata discloses stimulating electrodes on a neck patch in order to stimulate the hypoglossal nerve and cause the tongue to move in order to treat obstructive sleep apnea, as discussed above.  Therefore, finding the optimal parameters of the stimulation would require only routine skill in the art.
Regarding claims 9, 10, 19, and 20, Nakata discloses using set time intervals and an accelerometer to track a patients motion as described above.  Sleep schedules and posture are both well known in the art as relative patient information that relates to sleep apnea.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the set times as taught by Nakata with known sleep schedules, and to modify the motion as taught by Nakata with posture signals, since such a modification would provide the predictable results of providing more information from the user to better treat obstructive sleep apnea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792